DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the phrase “specific sensors of the sensor” in line 2. It is unclear what this means and it renders the claim as vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al US 2019/0297025 in view of Chandra et al US 2018/0069933.
	Kobayashi et al discloses a transfer control device 5 according to the first embodiment, the transfer of the data to the communicating unit 6 (the transmission buffer 3) can be controlled by taking into account the timings of data transmission from the communicating unit 6. More particularly, if the access load of at least one of the memory unit 2, the transmission buffer 3, and the bus that connects the memory unit 2 and the transmission buffer 3 is higher than the access threshold value; then the transfer of the data having a low degree of priority can be delayed. Hence, it becomes possible to prevent a situation in which the memory and the bus get occupied due to the transfer of the data having a low degree of priority, and thus the data having a high degree of priority can be transmitted from the communicating unit 6 without delay. See FIG. 2, 3, 5, and 10 and paragraphs [0043]-[0044], [0075], and [0086]-[0091].
	Chandra et al discloses a gateway receives first data from one or more sensors in the local network, processes a first portion of the first data to generate second data and provides web services in the local network using a second portion of the first data and the generated second data. The gateway may queue the second portion of the first data as having a time sensitive priority for sending to the cloud network. The gateway may also queue the generated second data as having a non-time sensitive priority for sending to the cloud network. The first portion of the first data may include video data received from one or more video cameras. The second data may be generated by processing the video data to create an orthomosaic. The second portion of the first data may include sensor data received from one or more environmental sensors. The orthomosaic and the sensor data may be combined at the gateway to generate a precision map used in local network services. The orthomosaic and sensor data may be also be utilized for providing cloud services, and updating those cloud services as each of the orthomosaic and sensor data is received in the cloud network. See FIG. 2, 5, and 6 and paragraphs [0005]-[0009], [0022], and [0068]-[0070].
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the teachings of Chandra et al with the system of Kobayashi et al to increase the efficiency of minimizing the load on the data bus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747